NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-4, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a multi-slab microchannel heat exchanger comprising: the multi-slab microchannel heat exchanger has a first end and a second end in the direction of the length of the multi-slab microchannel heat exchanger,4Application No. 16/863,772 In response to the Office Action dated 11/12/2021the first inlet connector, the first outlet connector, the second inlet connector, and the second outlet connector are disposed at the first end of the multi-slab microchannel heat exchanger. wherein the second inlet connector is disposed inside the second outlet connector, or the second outlet connector is disposed inside the second inlet connector, and wherein the second inlet connector and the second outlet connector extend concentrically from the converging point to the first end of the multi-slab microchannel heat exchanger in the direction along the length of the multi-slab microchannel heat exchanger. wherein the first outlet connector is fluidly connected to a first outlet conduit, the second outlet connector is fluidly connected to a second outlet conduit, the first outlet conduit and the 8Application No. 16/863,772 In response to the Office Action dated I 1/ 12/2021 second outlet conduit are fluidly connected to a common outlet conduit, the common outlet conduit is fluidly connected to a suction conduit of the compressor, wherein the first inlet connector is fluidly connected to a first inlet conduit, the second inlet connector is fluidly connected to a second inlet conduit, the first inlet conduit and the second inlet conduit are fluidly 
The closest prior art reference is: Merkys (2006/0130517 A1):
 Merkys discloses a multi-slab microchannel heat exchanger comprising: a first slab, the first slab comprising: a first inlet header; a first outlet header; and a first plurality of tubes, wherein the first plurality of tubes is arranged successively in a direction along a length of the multi-slab microchannel heat exchanger, each of the first plurality of tubes includes microchannels, and the first inlet header is in fluid communication with the inlets of the first plurality of tubes, the first outlet header is in fluid communication with the outlets of the first plurality of tubes; a second slab including a second inlet header and a second outlet header, the direction of the length of the multi-slab microchannel heat exchanger being a direction extending from the first slab to the second slab; a first inlet connector fluidly connected to the first inlet header; a first outlet connector fluidly connected to the first outlet header; a second inlet connector fluidly connected to the second inlet header; and a second outlet connector fluidly connected to the second outlet header, wherein the first slab and the second slab are arranged successively in the direction along the length of the multi-slab microchannel heat exchanger,
Further, Merkys in another embodiment teaches the first plurality of tubes includes inlets and outlets, the inlets of the first plurality of tubes are in fluid communication with the outlets of the first plurality of tubes through the microchannels of the plurality of tubes,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763